SIMPSON, Justice.
 In order for this court to have jurisdiction of this cause, “The application * * must be accompanied hy a brief pointing out and arguing the point or decision sought to be revised or corrected”. Revised Rules of the Supreme Court of Alabama, No. 39.
No brief of any kind consonant with the above quoted rule has been filed, of consequence of which the application is denied and the petition must be dismissed. So ordered.
Petition dismissed.
LIVINGSTON, C. J., and COLEMAN and KOHN, JJ., concur.